Glossary of Terms Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE,Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of April 25, 2008 Common Stock, $5.00 Par Value 76,531,344 Glossary of Terms Table of Contents AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2008 TABLE OF CONTENTS Page(s) Glossary of Key Terms & Referenced Accounting Standards 3 Item Number PART 1 – FINANCIAL INFORMATION 4 1 Condensed Consolidated Financial Statements (Unaudited) 4-7 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Common Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8-17 Note 1 - Accounting Policies and Methods of Application 8-10 Note 2 - Financial Instruments and Risk Management 10-12 Note 3 - Employee Benefit Plans 13 Note 4 - Common Shareholders’ Equity 13 Note 5 - Debt 14 Note 6 - Commitments and Contingencies 15 Note 7 - Segment Information 16-17 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-28 Forward-Looking Statements 18 Overview 18 Executive Summary 18-20 Distribution Operations 20 Retail Energy Operations 20 Wholesale Services 20-21 Energy Investments 21 Corporate 21 Results of Operations 22-26 Liquidity and Capital Resources 26-28 Critical Accounting Policies and Estimates 29 Accounting Developments 29 3 Quantitative and Qualitative Disclosures About Market Risk 29-32 4 Controls and Procedures 32 PART II - OTHER INFORMATION 1 Legal Proceedings 33 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 6 Exhibits 33 SIGNATURE 34 Glossary of Terms 2 Table of Contents GLOSSARY OF KEY TERMS Atlanta Gas Light Atlanta Gas Light Company AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC Bcf Billion cubic feet Chattanooga Gas Chattanooga Gas Company Credit Facility Credit agreement supporting our commercial paper program EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income, other income, equity in SouthStar’s income, minority interest in SouthStar’s earnings, donations and gain on sales of assets and excludes interest and income tax expense; as an indictor of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, operating income or net income as determined in accordance with GAAP EITF Emerging Issues Task Force ERC Environmental remediation costs FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings Florida Commission Florida Public Service Commission GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission GNG Georgia Natural Gas, or the name under which SouthStar does business in Georgia Golden Triangle Storage Golden Triangle Storage, Inc. Heating Season The period from November to March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LOCOM Lower of weighted average cost or current market price Louisiana DNR Louisiana Department of Natural Resources Maryland Commission Maryland Public Service Commission Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Medium-term notes Notes issued by Atlanta Gas Light with scheduled maturities between 2012 and 2027 bearing interest rates ranging from 6.6% to 9.1% MMBtu NYMEX equivalent contract units of 10,000 million British thermal units Moody’s Moody’s Investors Service New Jersey Commission New Jersey Board of Public Utilities NUI NUI Corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A measure of income, calculated as revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our statements of consolidated income. OTC Over-the-counter Piedmont Piedmont Natural Gas Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PGA Purchased gas adjustment PP&E Property, plant and equipment PRP Pipeline replacement program for Atlanta Gas Light S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SFAS Statement of Financial Accounting Standards SouthStar SouthStar Energy Services LLC Tennessee Commission Tennessee Regulatory Authority VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission WACOG Weighted average cost of gas WNA Weather normalization adjustment REFERENCED ACCOUNTING STANDARDS EITF 99-02 EITF Issue No. 99-02, “Accounting for Weather Derivatives” FIN 46 & FIN 46R FIN 46, “Consolidation of Variable Interest Entities” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes, an interpretation of SFAS Statement No. 109” SFAS 71 SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 87 SFAS No. 87, “Employers’ Accounting for Pensions” SFAS 106 SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions” SFAS 123 & SFAS 123R SFAS No. 123, “Accounting for Stock-Based Compensation” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141, "Business Combinations" SFAS 142 SFAS No. 142, “Goodwill and Other Intangible Assets” SFAS 148 SFAS No. 148, “Accounting for Stock-Based Compensation – Transition and Disclosure” SFAS 149 SFAS No. 149, “Amendment of SFAS 133 on Derivative Instruments and Hedging Activities” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements” SFAS 161 SFAS No. 161, “Disclosure about Derivative Instruments and Hedging Activities, an amendment of SFAS 133” Glossary of Terms 3 Table of Contents PART 1 – Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of In millions, except share data March 31, 2008 December 31, 2007 March 31, 2007 Current assets Cash and cash equivalents $ 23 $ 21 $ 29 Energy marketing receivables 624 599 437 Receivables (less allowance for uncollectible accounts of $18 at Mar. 31, 2008, $14 at Dec. 31, 2007 and $19 at Mar. 31, 2007) 462 390 389 Inventories 356 551 382 Energy marketing and risk management assets 56 78 33 Unrecovered PRP costs – current portion 35 31 27 Unrecovered ERC – current portion 21 23 26 Other current assets 89 118 71 Total current assets 1,666 1,811 1,394 Property, plant and equipment Property, plant and equipment 5,222 5,177 5,041 Less accumulated depreciation 1,612 1,611 1,571 Property, plant and equipment-net 3,610 3,566 3,470 Deferred debits and other assets Goodwill 420 420 420 Unrecovered PRP costs 236 254 239 Unrecovered ERC 130 135 137 Other 81 84 66 Total deferred debits and other assets 867 893 862 Total assets $ 6,143 $ 6,270 $ 5,726 Current liabilities Energy marketing trade payables $ 711 $ 578 $ 509 Short-term debt 369 580 111 Accounts payable - trade 167 172 160 Accrued expenses 125 87 196 Energy marketing and risk management liabilities– current portion 74 18 28 Accrued PRP costs – current portion 55 55 37 Deferred purchased gas adjustment 38 28 25 Customer deposits 34 35 42 Accrued ERC – current portion 13 10 11 Other current liabilities 57 82 65 Total current liabilities 1,643 1,645 1,184 Accumulated deferred income taxes 570 566 497 Long-term liabilities and other deferred credits (excluding long-term debt) Accrued PRP costs 176 190 193 Accumulated removal costs 173 169 164 Accrued ERC 92 97 84 Accrued pension obligations 43 43 81 Accrued postretirement benefit costs 22 24 29 Other long-term liabilities and other deferred credits 154 152 154 Total long-term liabilities and other deferred credits (excluding long-term debt) 660 675 705 Commitments and contingencies (Note 6) Minority interest 32 47 37 Capitalization Long-term debt 1,516 1,676 1,625 Common shareholders’ equity, $5 par value; 750,000,000 shares authorized 1,722 1,661 1,678 Total capitalization 3,238 3,337 3,303 Total liabilities and capitalization $ 6,143 $ 6,270 $ 5,726 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Terms 4 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months ended March 31, In millions, except per share amounts 2008 2007 Operating revenues $ 1,012 $ 973 Operating expenses Cost of gas 657 595 Operation and maintenance 119 116 Depreciation and amortization 36 35 Taxes other than income taxes 12 11 Total operating expenses 824 757 Operating income 188 216 Other income 1 1 Minority interest (16 ) (22 ) Interest expense, net (30 ) (31 ) Earnings before income taxes 143 164 Income taxes 54 62 Net income $ 89 $ 102 Per common share data Basic earnings per common share $ 1.17 $ 1.31 Diluted earnings per common share $ 1.16 $ 1.30 Cash dividends declared per common share $ 0.42 $ 0.41 Weighted-average number of common shares outstanding Basic 76.0 77.5 Diluted 76.3 77.9 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Terms 5 Table of Contents AGL
